DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9, 12, 14, 15, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shtansky et al. “Influence of Zr and O on the structure and properties of TiC(N) coatings deposited by magnetron sputtering of composite TiC0.5+ZrO2 and (Ti, Zr)CO.5 + ZrO2 targets”, Surface & Coatings Technology, 206 (2012), pp. 2506-2514. (EVIDENCE DOCUMENT MIKALESEN ET AL. U.S. PAT. 4,824,544).
INDEPENDENT CLAIM 1:
Regarding claim 1, Shtansky et al. teach a magnetron sputtering device (Page 2512 — Summary — “The TiZrCO (N) coatings with Zr content of 1-10 at% were obtained by DC 

DEPENDENT CLAIM 3:
Regarding claim 3, Shtansky et al. teach wherein the first material is a first inorganic solid. (Page 2507, Page 2512 — ZrO2) 
DEPENDENT CLAIM 4:
Regarding claim 4, Shtansky et al. teach wherein the first material is selected from the group consisting of a carbide, an oxide, a nitride, and mixtures thereof. (Page 2507, Page 2512 — ZrO2)
DEPENDENT CLAIM 5:
Regarding claim 5, Shtansky et al. teach wherein the first material is a metal oxide. (Page 2507, Page 2512 - ZrO2) 
DEPENDENT CLAIM 6:
Regarding claim 6, Shtansky et al. teach wherein the first material is selected from ZrO2, Al203 or TiO2. (Page 2507, Page 2512 - ZrO2)
DEPENDENT CLAIM 7:
Regarding claim 7, Shtansky et al. teach the second material is a carbide. (Page 2507, 2512 — TiC)
DEPENDENT CLAIM 8:
Regarding claim 8, Shtansky et al.t each wherein the second material is selected from the group consisting of WC, NbC, HfC, TaC, TiC, MoC, Cr3C2 and mixtures thereof. (Page 2507, 2512 — TiC)
DEPENDENT CLAIM 9:
Regarding claim 9, Shtansky et al. teach wherein the third material is selected from the group consisting of a carbide, cermet, cubic boron nitride and steel. (Page 2507 — Materials and 
DEPENDENT CLAIM 12:
Regarding claim 12, Shtansky et al. teach wherein the voltage source is configured to apply a negative bias voltage to the substrate. (Page 2507 — Material and Methods - -250 V (substrate bias voltage))
DEPENDENT CLAIM 14:
Regarding claim 14, Shtansky et al. teach wherein the reaction chamber comprises a housing which surrounds at least a part of the target and is not in contact with the target, wherein the substrate, the reaction chamber and/or the housing form the anode. (Housing surrounding the target and substrate inherent to the sputtering process. Anode inherent to the sputtering process for discharge.)
INDEPENDENT CLAIM 15:
Regarding claim 15, Shtansky et al. teach a magnetron sputtering method comprising: providing a substrate; providing a sintered or hot-pressed target which forms a cathode in a DC electric field and comprises an electrically conductive mixture for coating the substrate, wherein the mixture comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid from the group consisting of a boride, a carbide, a nitride, and mixtures thereof; providing an anode in the DC electric field; arranging the target and the substrate in a reaction chamber, wherein the target is arranged spaced apart from the substrate, wherein the substrate comprises a third material, wherein the third material is an electrically conductive solid; introducing a process gas into the reaction chamber; and generating the DC electric field between the cathode and the 
DEPENDENT CLAIM 19:
Regarding claim 19, Shtansky et al. teach introducing a reactive gas into the reaction chamber, wherein the reactive gas is selected from the group consisting of methane, acetylene, nitrogen and oxygen, and wherein reactive gas ions of the reactive gas are configured to react with atoms of the first material and/or atoms of the second material. (Page 2507 — Materials and methods — an argon atmosphere or a mixture of argon and nitrogen)
DEPENDENT CLAIM 20:
Regarding claim 20, Shtansky et al. teach wherein only a process gas but no reactive gas is introduced into the reaction chamber. (Page 2507 — Materials and methods — an argon atmosphere or a mixture of argon and nitrogen)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shtansky et al. “Influence of Zr and O on the structure and properties of TiC(N) coatings deposited by magnetron sputtering of composite TiC0.5+ZrO2 and (Ti, Zr)C0.5 + ZrO2 targets”, Surface & Coatings Technology, 206 (2012), pp. 2506-2514 in view of Gruen (U.S. Pat. 5,015,493).
INDEPENDENT CLAIM 1:
Regarding claim 1, Shtansky et al. teach a magnetron sputtering device (Page 2512 — Summary — “The TiZrCO (N) coatings with Zr content of 1-10 at% were obtained by DC magnetron sputtering of three composite targets TiC0.5 + 10% ZrOQ2, TiC0.5 + 20% ZrO2 and (Ti, Zr)C0.5 + 10% ZrO2” ) comprising: a substrate (Page 2507 — Materials and Methods — Single crystal Si(100), cemented carbide (WC + 6% Co), and Ni based alloy (NiCrAlW) were used as substrates); a sintered or hot-pressed target (Page 2507 — Materials and Methods — SHS (i.e. high temperature synthesis) pressing technology for forming the target) which forms a cathode in a DC electric field and comprises an electrically conductive mixture for coating the substrate (Page 2512 — Summary — “The TiZrCO (N) coatings with Zr content of 1- 10 at% were obtained by DC magnetron sputtering of three composite targets TiC0.5 + 10% ZrQ2, TiC0.5 + 20% ZrO2 and (Ti, Zr)C0.5 + 10% ZrO2”); a reaction chamber in which the target and the substrate are arranged, wherein the target is arranged spaced apart from the substrate (see 
The difference not yet discussed is the use of an anode in DC sputtering (Claim 1).
Regarding the use of an anode in DC sputtering (Claim 1), Gruen teach that in DC sputtering the substrate can be used as an anode. (Column 3 lines 15-40 — The anodic lead 8 is connected through the insulator sleeve IS to a workpiece 5 upon which the coating material sputtered from the target 3 accumulates.)
DEPENDENT CLAIM 3:
Regarding claim 3, Shtansky et al. teach wherein the first material is a first inorganic solid. (Page 2507, Page 2512 — ZrO2) 
DEPENDENT CLAIM 4:
Regarding claim 4, Shtansky et al. teach wherein the first material is selected from the group consisting of a carbide, an oxide, a nitride, and mixtures thereof. (Page 2507, Page 2512 — ZrO2)


DEPENDENT CLAIM 5:
Regarding claim 5, Shtansky et al. teach wherein the first material is a metal oxide. (Page 2507, Page 2512 - ZrO2)
DEPENDENT CLAIM 6:
Regarding claim 6, Shtansky et al. teach wherein the first material is selected from ZrO2, Al203 or TiO2. (Page 2507, Page 2512 - ZrO2)
DEPENDENT CLAIM 7:
Regarding claim 7, Shtansky et al. teach the second material is a carbide. (Page 2507, 2512 — TiC)
DEPENDENT CLAIM 8:
Regarding claim 8, Shtansky et al.t each wherein the second material is selected from the group consisting of WC, NbC, HfC, TaC, TiC, MoC, Cr3C2 and mixtures thereof. (Page 2507, 2512 — TiC)
DEPENDENT CLAIM 9:
Regarding claim 9, Shtansky et al. teach wherein the third material is selected from the group consisting of a carbide, cermet, cubic boron nitride and steel. (Page 2507 — Materials and Methods — Single crystal Si(100), cemented carbide (WC + 6% Co), and Ni based alloy (NiCrAlIW) were used as substrates).
DEPENDENT CLAIM 10:
The difference not yet discussed is where the voltage source is configured to generate a pulsed electrical power that is supplied to the cathode is not discussed.
Regarding claim 10, Gruen teach where the voltage source is configured to generate a pulsed electrical power that is supplied to the cathode. (Column 3 lines 15-40)
DEPENDENT CLAIM 12:
Regarding claim 12, Shtansky et al. teach wherein the voltage source is configured to apply a negative bias voltage to the substrate. (Page 2507 — Material and Methods - -250 V (substrate bias voltage))
DEPENDENT CLAIM 13:
The different not yet discussed is where the substrate is an anode.
Regarding claim 13, Gruen teaches wherein the substrate is an anode. (Column 3 lines 15-40)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the reaction chamber comprises a housing which surrounds at least a part of the target and is not in contact with the target, wherein the substrate, the reaction chamber and/or the housing form the anode.
Regarding claim 14, Gruen teaches wherein the reaction chamber comprises a housing which surrounds at least a part of the target and is not in contact with the target, wherein the substrate, the reaction chamber and/or the housing form the anode. (Column 3 lines 15-40) 
INDEPENDENT CLAIM 15:
Regarding claim 15, Shtansky et al. teach a magnetron sputtering method comprising: providing a substrate; providing a sintered or hot-pressed target which forms a cathode in a DC electric field and comprises an electrically conductive mixture for coating the substrate, wherein the mixture comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid from the group consisting of a boride, a carbide, a nitride, and mixtures thereof; providing an anode in the DC electric field; arranging the target and the substrate in a reaction chamber, 
DEPENDENT CLAIM 17:
The difference not yet discussed is further comprising: causing an impact ionization of atoms of the process gas by the DC electric field that is generated by the voltage source, wherein the impact ionization divides the atoms of the process gas into negatively charged electrons and positively charged process gas ions, accelerating the positively charged process gas ions towards the target by the applied DC electric field, releasing atoms from the mixture by a pulse transmission upon impact of the process gas ions on the target, moving the released atoms from the target towards the substrate, and coating a surface of the substrate with the released atoms.
Regarding claim 17, Gruen teaches further comprising: causing an impact ionization of atoms of the process gas by the DC electric field that is generated by the voltage source, wherein the impact ionization divides the atoms of the process gas into negatively charged electrons and positively charged process gas ions, accelerating the positively charged process gas ions towards the target by the applied DC electric field, releasing atoms from the mixture by a pulse transmission upon impact of the process gas ions on the target, moving the released atoms from the target towards the substrate, and coating a surface of the substrate with the released atoms. (Column 3 lines 15-40)


DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the released atoms include atoms of the first material and atoms of the second material, wherein the coating of the surface is performed such that the atoms of the first material are arranged with respect to the atoms of the second material in such a way that the coated surface of the substrate is electrically conductive.
Regarding claim 18, as the process and same materials are being utilizing this limitation is realized by the combination of references.
DEPENDENT CLAIM 19:
Regarding claim 19, Shtansky et al. teach introducing a reactive gas into the reaction chamber, wherein the reactive gas is selected from the group consisting of methane, acetylene, nitrogen and oxygen, and wherein reactive gas ions of the reactive gas are configured to react with atoms of the first material and/or atoms of the second material. (Page 2507 — Materials and methods — an argon atmosphere or a mixture of argon and nitrogen)
DEPENDENT CLAIM 20:
Regarding claim 20, Shtansky et al. teach wherein only a process gas but no reactive gas is introduced into the reaction chamber. (Page 2507 — Materials and methods — an argon atmosphere or a mixture of argon and nitrogen)
The motivation for utilizing the features of Gruen is that it allows for reducing stress on parts and producing a smooth coating. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have Shtansky et al. by utilizing the features of Gruen because it allows for reducing stress on parts and producing a smooth coating.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shtansky et al. in view of Gruen as applied to claims 1, 3-10, 12-15, 17-20 above, and further in view of Kouznetsov (U.S. Pat. 6,296,742).
The difference not yet discussed is wherein the voltage source is configured to generate energy pulses with a power larger than 0.1 MW.
Regarding claim 11, Kouznetsov teaches utilizing a pulsed voltage source configured to generate pulses with a power larger than 0.1 MW. (See Abstract)
The motivation for utilizing the features of Kouznetsov is that it allows for high rate utilization of the target. (Column 3 lines 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Kouznetsov because it allows for high rate utilization of the target.
Claims 1, 2, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gruen (U.S. Pat. 5,015,493) in view of Shimizu (JP 2006-028537). 
INDEPENDENT CLAIM 1:
Regarding claim 1, Gruen teaches a magnetron sputtering device comprising a substrate; a target which forms a cathode in a DC electric field for coating the substrate; an anode in the DC electric field; a reaction chamber in which the target and the substrate are arranged, wherein the target is arranged spaced apart from the substrate; and a voltage source configured to generate the DC electric field between the cathode and the anode. (Column 3 lines 15-40)
The difference between Gruen and claim 1 is that utilizing a sintered or hot pressed target comprising an electrically conductive mixture for coating the substrate is not discussed (Claim 1), wherein the mixture comprises a first material and a second material, wherein the first 
Regarding utilizing a sintered or hot pressed target comprising an electrically conductive mixture for coating the substrate (Claim 1), Shimizu teaches a sintered or hot pressed target comprising an electrically conductive mixture for coating the substrate. (See Abstract) (SiC is used in semiconductor electronics devices that operate at high termperatures or high voltages, or both.)
Regarding wherein the mixture comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected from the group consisting of a boride, a carbide, a nitride, and mixtures thereof (Claim 1), Shimizu teaches SiO2 and SiC. (See Abstract)
Regarding wherein the substrate comprises a third material which is an electrically conductive solid (Claim 1), Shimizu teaches the substrate comprises a third material which is an electrically conductive solid. (See Machine translation - Substrate with reflective film 5 of silver)
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the first material has a first volumetric portion ∆V1, and the second material has a second volumetric portion ∆V2 wherein it applies ∆V1 > 1.5 ∆V2.
Regarding claim 2, Shimizu teaches wherein the first material has a first volumetric portion ∆V1, and the second material has a second volumetric portion ∆V2 wherein it applies: ∆V1 > 1.5 ∆V2. (See Abstract — SiC to Si02 = 0.2 to 1) 
INDEPENDENT CLAIM 15:
Regarding claim 15, Gruen teaches a magnetron sputtering method comprising providing a substrate; providing a target which forms a cathode in a DC electric field and providing an anode in the DC electric field; arranging the target and the substrate in a reaction chamber, wherein the target is arranged spaced apart from the substrate, introducing a process gas into the reaction chamber; and generating the DC electric field between the cathode and the anode. (Column 3 lines 15-40)
The difference between Gruen and claim 15 is that the target being a sintered or hot- pressed target comprising an electrically conductive mixture for coating the substrate is not discussed (Claim 15), wherein the mixture comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected from the group consisting of a boride, a carbide, a nitride, and mixtures thereof is not discussed (Claim 15) and wherein the substrate comprises a third material which is an electrically conductive solid is not discussed (Claim 15).
Regarding utilizing a sintered or hot pressed target comprising an electrically conductive mixture for coating the substrate (Claim 15), Shimizu teaches a sintered or hot pressed target comprising an electrically conductive mixture for coating the substrate. (See Abstract) (SiC is used in semiconductor electronics devices that operate at high temperatures or high voltages, or both.)
Regarding wherein the mixture comprises a first material and a second material, wherein the first material is an electrically non-conductive solid, and wherein the second material is an electrically conductive solid selected from the group consisting of a boride, a carbide, a nitride, and mixtures thereof (Claim 15), Shimizu teaches $iO2 and SiC. (See Abstract)

DEPENDENT CLAIM 16:
The difference not yet discussed is wherein the first material has a first volumetric portion ∆V1, and the second material has a second volumetric portion ∆V2 wherein it applies ∆V1 > 1.5 ∆V2.
Regarding claim 16, Shimizu teaches wherein the first material has a first volumetric portion ∆V1, and the second material has a second volumetric portion ∆V2 wherein it applies: ∆V1> ∆V2.  (See Abstract — SiC to Si02 = 0.2 to 1)
Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art of record does not teach utilizing a “hot-pressed target” or “hot-pressing a target”, it is argued that the prior art of record teach at  Page 2507 — Materials and Methods — SHS (i.e. high temperature synthesis) pressing technology for forming the target.  High temperature and pressing reads on “hot-pressing”.  The claims do not limit the “hot-pressing” to any particular steps to preclude high temperature pressing technology for forming the targets.
In response to the argument that the prior art does not teach a layer only having two material components, it is argued that the language of the claims allows for having more than two material components.  Specifically the comprising language is open to more material components.  Therefore, the layer could also include nitrogen.
Shimizu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shimizu is in applicant’s field of endeavor because it relates to sputtering.
	In response to the argument that Shimizu is silent about the use of a boride, carbide, or nitride or any mixture thereof, it is argued that Shimizu teach the use of a carbide in the form of SiC.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 27, 2022